



Exhibit 10.21
GROUP SEPARATION AGREEMENT AND RELEASE
SEPTEMBER 2017 SEVERANCE PROGRAM
THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into this 1st day
of September, 2017 by and between Actuant Corporation (the “Corporation”), and
Eugene Skogg, an individual (“Employee”) (collectively, the “Parties”) and in
connection with the September 2017 Severance Program (“Program”).
RECITALS
WHEREAS, Employee is the Executive Vice President Human Resources of the
Corporation; and
WHEREAS, Corporation and Employee desire to enter into this Agreement in
connection with Employee’s termination of employment.
NOW, THEREFORE, in consideration of the promises contained herein and for good
and valuable consideration, the sufficiency of which is acknowledged, the
Parties agree as follows:
AGREEMENT
1.Recitals. The foregoing recitations are true, correct, and incorporated
herein.


2.Separation of Employment. Employee’s employment with the Corporation is
terminated effective September 6, 2017 (the “Separation Date”). Employee will
receive the final paycheck for wages earned by Employee through the Separation
Date on the September 6, 2017 payroll. This final paycheck will include payment
for any accrued but unused vacation.


3.Resignation of all Officer and Director Positions. Employee resigns any and
all officer and/or director positions Employee holds for the Corporation and its
subsidiaries effective on September 6, 2017, unless the Corporation determines
otherwise. Employee shall willingly cooperate with the Corporation’s reasonable
requests to effectuate Employee’s resignation including executing resignation
letters, should additional information and/or execution of documents be
necessary or desirable.


4.Severance Payments. The Corporation will pay Employee severance equal to
fifty-two (52) weeks of pay, totaling Three Hundred Sixty-One Thousand and
00/100 Dollars in a lump sum subject to all applicable payroll taxes and
withholdings, on the first payroll date in January, 2018 and Employee not having
revoked Employee’s acceptance of this Agreement. This Severance Payment is made
in lieu of any other agreement or policy which may convey any right to Employee
to severance pay, including any Corporation severance policy. Employee shall
have no right to any severance other than outlined in this Agreement. The
“Severance Period” is the twelve (12) month period following the Separation
Date.


5.Bonus Pay. The Corporation will pay Employee a 2017 bonus (if any) based on
what Employee would have earned on a full fiscal 2017 basis based on
Consolidated Actuant results (“Bonus Payment”) and no adjustments will be made
to the 2017 earned bonus. Bonus Payment, subject to all applicable payroll taxes
and withholdings, shall be payable at the same time that all fiscal 2017 bonuses
are paid out. Employee will not be eligible for any Bonus Pay in fiscal year
2018 and beyond.


6.Equity Awards. The treatment of the Employee’s outstanding equity awards shall
be as follows:







--------------------------------------------------------------------------------





(a)Stock Options. All outstanding stock options held by Employee on the
Separation Date, shall become fully vested as of the Separation Date and each
stock option shall be exercisable until the tenth anniversary of its date of
grant.
(i)Restricted Stock and Restricted Stock Units. All outstanding shares of
restricted stock and Restricted Stock Units (“RSU’s”) held by Employee on the
Separation Date, shall become fully vested as of the Separation Date.
(ii)Performance Stock Units. All Performance Stock Units (“PSU’s”) held by
Employee will remain in force. Following completion of the performance period
applicable to each performance share award that remains in force, Employee shall
be issued the full number of shares of common stock that would otherwise have
been payable under such performance share award based on achievement of the
performance objectives as if Employee’s employment had not been terminated.


Equity Vehicle
Treatment
# of Shares
Stock Options
All unvested options vest immediately
39,832
RSUs
All unvested RSUs vest immediately
22,586
Matching RSUs
All unvested Matching RSUs vest immediately
26,257
PSUs
All unvested PSU will continue to payout based on achievement of the performance
objectives
8,902



7.Supplemental Executive Retirement Plan; Deferred Compensation Plan. Employee’s
eligibility to participate in the Supplemental Executive Retirement Plan
(“SERP”) will end on the Separation Date and no contributions will be made
thereunder with respect to any period after the Separation Date, it being agreed
that Employer will make a company contribution on behalf of Employee for the
plan year ending August 31, 2017. Employee’s eligibility to participate in the
Deferred Compensation Plan (“DCP”) will end on the Separation Date and no
contributions will be made thereunder with respect to any period after the
Separation Date, it being understood that Employer will make a non-qualified
core and restoration contribution for Employee for the plan year ending August
31, 2017. Payments under the SERP will be made in accordance with the terms
thereof. Payments under the DCP, including disposition of RSU deferrals, will be
made pursuant to the terms of the DCP and the deferral elections thereunder.


8.Transition Bonus. The Corporation will pay Employee a transition bonus of
Fifty Five Thousand and 00/100 dollars ($55,000) payable, in a lump sum and
subject to all applicable payroll taxes and withholdings, on first payroll date
following the Separation Date provided the Employee agrees to provide assistance
as mentioned in Section 20.


9.Benefits


(a)Group Health Insurance Benefits and COBRA Allowance. The Corporation will
continue to provide medical, dental, and vision coverage through the end of the
month of Separation Date. COBRA continuation for coverage under the
Corporation’s Medical/Dental/Vision Plans will become available for election by
Employee on the first day of the calendar month next following the Separation
Date. Employee will be offered COBRA continuation for the medical, dental and
vision coverage.


(b)Should Employee elect COBRA coverage, Employee will continue to be eligible
for coverage under the group medical plans of Employer at active employee rates
(which coverage, for avoidance of doubt, shall run concurrent with required
COBRA coverage) during the Severance Period.


10.Employee understands that the special benefits that Employee will receive by
the timely signing and not revoking this release, the Corporation will pay the
cost of COBRA coverage, in excess of Employee’s current monthly contribution,
for the twelve (12) months following the Separation Date, provided Employee
continues to make timely payments in the amount of Employee’s current
contribution during the foregoing period. Thereafter, starting September 6,
2018, Employee shall be responsible for paying the full cost of any continued





--------------------------------------------------------------------------------





coverage under COBRA. Employee understands that the coverage contributions must
be paid directly to the COBRA Administrator and that contributions are not
deducted from Severance Payments. Employee understands that in October or
November 2017, Employee will elect benefits during the 2018 Benefits Open
Enrollment and that benefit rates may change starting January 1, 2018 based on
new calendar year Corporation rates. The Corporation makes no representations as
to employment and income tax consequences (including related penalties and
interest) of any payments to Employee. Employee acknowledges that any future
employment or income tax consequences (including related penalties and interest)
that may arise to Employee do not provide a basis to set aside or in any way
alter this Agreement.


11.Other Severance Benefits. Except as provided herein, Employee’s eligibility
for coverage under the retirement and benefit plans of the Corporation, as may
be applicable, will end on the Separation Date. More specifically, Employee is
not eligible to participate in any Corporation bonus plan except as otherwise
outlined in this Agreement. To the extent provided for under the terms of
certain benefit plans, Employee’s benefits may continue until the end of the
month during which Employee’s employment terminates, or longer, depending on
Employee’s eligibility to continue such benefits at Employee’s own expense
pursuant to applicable federal and state law. Notwithstanding the foregoing,
Employee will receive Eleven Thousand Seven-Hundred and 00/100 dollars ($11,700)
for auto and gas allowance on first payroll date following the Separation Date.
As part of relocation benefits, Employee will receive a gross lump sum payment
of Two Hundred Five Thousand and 00/100 Dollars ($205,000) payable on the first
Corporation payroll date in 2018. Employee will also receive a lump sum payment
equal to the unvested balance in Employee’s 401(k) account as of close of market
on the day Employee executes this Agreement, payable on the first payroll date
following Employee’s execution of this Agreement. Employee will qualify for
continued financial planning and executive physicals during the Severance
Period. The Corporation will provide outplacement services not to exceed the
total amount of Forty Thousand and 00/100 Dollars ($40,000) (“Outplacement Cap”)
for a period of up to twelve (12) consecutive months following the Separation
Date provided Employee begins participation within fourteen (14) days of the
Effective Date. The Corporation’s payment for outplacement shall terminate upon
the earliest of the following dates: (a) September 6, 2018; (b) Employee accepts
alternative employment; (c) Employee stops using the outplacement services for
30 days; (d) the Outplacement Cap is reached. Notwithstanding the foregoing,
nothing in this Agreement shall reduce or eliminate vested rights or benefits
under any retirement plan (qualified or nonqualified), medical plan or any other
employee welfare benefit plan.


12.Stock Transactions. Employee agrees that as a former executive of the
Corporation, he may be subject to insider trading restrictions and guidelines
for six (6) months following the Separation Date, including 401(k) transactions,
sales of stock, and transactions with regard to stock options. During this
period, all stock transactions must be approved by the Executive Vice President
and Chief Financial Officer, Rick Dillon.


13.Compliance with Section 409A. The Severance Payment is intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury Regulation §1.409A-1(b)(4), and for such purposes, each
installment of the Severance Payment or any other installment payment to
Employee under this Agreement shall be considered a separate payment. The
treatment of equity awards under subsections (a) and (b) of Section 6 of this
Agreement is intended to be exempt from Section 409A. Notwithstanding any other
provisions of this Agreement to the contrary and to the extent applicable, it is
intended that this Agreement be exempt from or otherwise comply with the
requirements of Section 409A, and this Agreement shall be interpreted, construed
and administered in accordance with this intent, so as to avoid the imposition
of fines, penalties, taxes or other monetary consequences on Employee pursuant
to Section 409A. However, the Corporation shall not have any liability to
Employee, Employee’s beneficiaries or otherwise if this Agreement or any amounts
paid or payable hereunder are subject to the additional tax and penalties under
Section 409A. The parties agree that if any payment, distribution or other
benefit under this Agreement fails to satisfy the requirements of Section 409A
and an amendment would be effective for purposes of Section 409A in order to
avoid any fines, penalties, taxes or other monetary consequences, they will
agree to an amendment to comply with Section 409A so long as it does not
increase the liability of the Corporation under this Agreement. Such amendment
shall be retroactive to the extent permitted by Section 409A. For purposes of
any provision of





--------------------------------------------------------------------------------





this Agreement providing for the payment of any amounts or benefits subject to
Section 409A, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations promulgated under Section 409A.
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Employee’s termination during a period in which he is a
Specified Employee (as defined below), then the amount of such non-exempt
deferred compensation that would otherwise be payable during the six-month
period immediately following Employee’s termination of employment will be
accumulated and Employee’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Employee’s death or the
first day of the seventh month following Employee’s termination of employment,
whereupon the accumulated amount will be paid or distributed to Employee and the
normal payment or distribution schedule for any remaining payments or
distributions will resume. For purposes of this Agreement, the term “Specified
Employee” has the meaning of “specified employee,” as such term in Section 409A
of the Code and the final regulations thereunder.


14.General Release by Employee. Employee, for himself, his successors,
administrators, heirs, and assigns, hereby releases the Corporation, all of its
related and affiliated entities, and all of their respective current and former
officers, directors, shareholders, managers, employees, attorneys, agents,
successors, heirs, assigns, and insurers (“Released Parties”) from any and all
claims for sums of money, accounts, claims for attorneys’ fees, costs or
expenses, causes of action, demands, damages, obligations, promises, agreements,
controversies, suits, rights, losses, debts, or liabilities of any kind or
character whatsoever (“Claims”), whether known or unknown, which Employee has,
had, or might have been able to assert or make based on any action, omission, or
conduct of any kind on the part of the Released Parties from the beginning of
time up to Employee’s execution of this Agreement.
Without limiting the generality of the foregoing, this Release specifically
applies to:
(a)
Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of attorneys’ fees or costs, outrageous behavior, breach of
express or implied contract, promissory estoppel, breach of fiduciary duty,
violation of corporate bylaws or corporate governance documents, violation of
statute, breach of the implied duty of good faith, or under any other theory of
recovery; and

(b)
Any and all Claims under or pursuant to the Americans with Disabilities Act, the
Age Discrimination in Employment Act (which protects persons 40 and over against
age discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Genetic Information Nondiscrimination Act of 2008, the Family and Medical Leave
Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts, United States
Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended, and § 1985, the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Employee Retirement Income Security Act of 1974,
the Fair Labor Standards Act, federal, state, or local wage payment laws,
federal, state, or local whistleblower laws, federal, state, or local family
and/or medical leave laws, or any other federal, state, or local law, statute,
ordinance, rule, regulation, or executive order relating to employment and/or
discrimination in employment, and/or any Claims to attorneys’ fees or costs
thereunder.



Further, Employee confirms that, as of the date of this Agreement, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.
In addition to the above release, Employee promises not to sue any Released
Party in court. This is different from the general release above. Besides
releasing claims covered by that general release, Employee agrees never to sue
Released Parties for any reason covered by that release. Despite this promise
not to sue however, Employee may file suit to enforce this Agreement or to
challenge its validity under the ADEA or the Older Workers’ Benefit Protection
Act (“OWBPA”), which he may do without penalty under this Agreement. If Employee
sues any





--------------------------------------------------------------------------------





Released Party in violation of this Agreement, Employee will be required to pay
Released Parties’ reasonable attorneys’ fees and other litigation costs incurred
in defending such claims.
This Section 14 is essential and material to this Agreement and without such
general releases, no agreement would have been reached by the Parties.
Notwithstanding the foregoing or anything else in this Agreement, this Agreement
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, to the extent Employee’s right to do so is not subject to
waiver. This Agreement also does not waive or release (i) any claims that
Employee might have that arise after Employee’s execution of this Agreement;
(ii) Employee’ right to enforce the terms of this Agreement; or (iii) any rights
which cannot be waived as a matter of law; (iv) any rights or claims for
indemnification or advancement of expenses Employee may have under applicable
laws, under the applicable constituent documents (including bylaws and articles
of incorporation) of Corporation, under any applicable insurance policy of
Corporation may maintain, or any other agreement Employee may have with the
Corporation relating to his service as a Director and/or Officer (as such terms
are defined in Employee’s bylaws as in effect on the Effective Date).
15.Claims Released Include Age Discrimination Claims. Without limiting the scope
of this Release in any way, Employee also certifies that this Release
constitutes a knowing and voluntary waiver of any and all rights or claims that
exist or that Employee has or may claim to have under the Federal Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), which is set forth at 29 U.S.C. §§
621, et seq. This Release does not govern any rights or claims that may arise
under the ADEA after the date this Agreement is signed by Employee.


16.No Pending Claim/Release Condition. As of the date of this Agreement,
Employee has no work-related current charge, complaint, grievance or other
proceeding pending against the Released Parties before any local, state or
federal agency or court.


17.Persons Eligible for Program. Employee understands that he is being
terminated as part of the September 2017 Severance Program. The “unit”
considered in the Program consisted of certain executive vice presidents.
Hereafter, the unit considered will be referred to as the “Considered Group.”
The employees eligible for the severance pay under the Program are the employees
in the Considered Group.


The employees actually selected for the severance pay under this Program are
those employees in the Considered Group whose employment is being terminated. To
actually receive the severance pay under the Program, they must timely sign and
not revoke this Agreement according to the timely described below.
Employee understands that Sections 18 and 19 below describe the applicable
timelines within which Employee must elect to receive the severance payment
provided for in this release. Employee also acknowledges that on the Separation
Date, he was provided with Appendix A, which is a list, categorized by job title
and age, of: (a) employees who were selected for the Program and who have been
or will be offered severance benefits in exchange for signing a release; and (b)
those employees who were not selected for the Program.
Decisions about who would be retained and who would be separated as part of the
Program were made based on the Company’s determination as to need for the
individual’s position, future planning needs, and salary grade.
18.Opportunity to Consider this Agreement; Consultation with Attorney. Employee
is hereby being offered forty-five (45) calendar days following the date he
received this Agreement to consider this Agreement. Employee is hereby advised
in writing to consult with an attorney before signing this Agreement and has
done so or has had the opportunity to do so.





--------------------------------------------------------------------------------







19.Time to Revoke. After Employee signs this Agreement, Employee has seven (7)
days to revoke it by providing written notice to Andre Williams, Executive Vice
President Human Resources Actuant Corporation, N86 W12500 Westbrook Crossing,
Menomonee Falls, WI 53051. This Agreement, and Employee’s entitlement to the
consideration identified in this Agreement, are not effective or enforceable
until the revocation period expires. If Employee revokes this Agreement,
Employee will not receive the consideration identified herein.


20.Transition Assistance During Severance Period. During the Severance Period,
Employee will provide reasonable cooperation and assistance with transitional
issues to the Corporation, at reasonable times and places and in reasonable
amounts. These transitional assistance services shall be provided without
additional payment to Employee beyond the Severance Payment and other benefits
outlined in this Agreement, except for reimbursement of pre-approved (in
writing) reasonable expenses, if any, in accordance with the Corporation’s
expense reimbursement policies and practices.


21.Restrictive Covenants. As a member of the Corporation’s executive leadership,
during Employee’s employment with the Corporation, Employee had access to and
in-depth knowledge of Confidential Information regarding the Corporation and its
affiliates, including about customers, strategy, product development, finances
and business plans.
 
(a)Definitions: For the purposes of this Agreement, the following definitions
shall apply:


(i)“Competing Company” means the following companies: GKN Walterscheid GmbH,
Comer Industries, Bondioli, SPX FLOW, Inc., Snap-On Incorporated, HyTorc, a
division of UNEX Corporation, Weber, Hoerbiger, Team Industries, Intermoor and
JDR. Notwithstanding the foregoing, Employee shall not be in default of his
obligations under this Section 21 if one of the enumerated companies is acquired
by a public company subsequent to the time when Employee commences employment by
such public company or serving on the Board of Directors of such public company.


(ii) “Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded, magnetically or electronically
or otherwise stored, and whether originated by the Employee or otherwise coming
into the possession or knowledge of the Employee, which is possessed by or
developed for the Corporation which relates to the Corporation’s existing or
potential business, which information is not reasonably ascertainable by the
Corporation’s competitors or by the general public through lawful means, and
which information the Corporation treats as confidential, including information
regarding the Corporation’s business affairs, plans, strategies, products,
designs, finances, computer programs, research, customers, purchasing,
marketing, and other information


(iii)“Key Employee” means any person who at the Separation Date is employed or
engaged by Corporation in a Corporate HR, Segment HR, finance, tax, IT or legal
function, and with whom Employee has had material contact in the course of
employment during the twelve (12) months immediately preceding the Separation
Date.


(iv)“Key Services” means services of the type performed by a Management
Employee, Key Employee or Supervised Employee for the Corporation during the
twelve (12) months preceding the Separation Date, but shall not include
clerical, menial, or manual labor.


(v)“Management Employee” means any person who at the Separation Date is employed
or engaged by Corporation, and with whom Employee has had material contact in
the course of employment during the twelve (12) months immediately preceding the
Separation Date, and such person is a manager, officer, director, or executive
of Corporation.


(vi)“Supervised Employee” means any person who at the Separation Date is
employed or engaged by Corporation, and with whom Employee has had material
contact in the course of





--------------------------------------------------------------------------------





employment during the twelve (12) months immediately preceding the Separation
Date, and such person was directly managed by or reported to Employee during the
last 12 months prior to the Separation Date.
(vii)“Third Party Confidential Information” means information received by the
Corporation from others that Corporation has an obligation to treat as
confidential.


(viii)“Trade Secret” means a Trade Secret as that term is defined under
Wisconsin law.


(ix)“Restricted Territory” means states, provinces or territories within the
United States or other countries in which the Corporation:


(1)provided products or services; or
(2)sold or solicited the sale of products or services.


Notwithstanding the above, the term “Restricted Territory” is limited to states,
provinces or territories within the United States or other countries in which
the Corporation sold or provided in excess of $100,000 worth of products or
services in the twelve-month period immediately preceding the end of Employee’s
employment with Corporation.
(b)Limited Territorial Restriction - Executive and Management Activities. For
twelve (12) months following the Separation Date, and within the Restricted
Territory, Employee shall not perform services of the type Employee performed
for the Corporation during the twelve-month period immediately preceding the end
of Employee’s employment with the Corporation for a Competing Company (refer to
paragraph 21(a)(i) for the list of competing companies).


(c)Non-solicitation of Employees.


(i)Non-solicitation of Management Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Management Employee to terminate their employment with
Corporation to provide Key Services in competition with the Corporation unless
such Management Employee has already been terminated by the Corporation.


(ii)Non-solicitation of Key Employees. For twelve (12) months following the
Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Key Employee to terminate their employment with
Corporation unless such Key Employee has already been terminated by the
Corporation.


(iii)Non-solicitation of Supervised Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Supervised Employee to terminate their employment with
Corporation to provide Key Services in competition with Corporation, unless such
Supervised Employee has already been terminated by the Corporation.


(d)Obligation Not to Disclose Trade Secrets. Prior to and after the Separation
Date, Employee shall not use or disclose the Corporation’s Trade Secrets so long
as they remain Trade Secrets. Nothing in this Agreement shall limit Employee’s
statutory and other duties not to use or disclose the Corporation’s Trade
Secrets, or the Corporation’s remedies in the event Employee uses or discloses
the Corporation’s Trade Secrets. Pursuant to 18 U.S.C. § 1833(b)(1): “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Any employee, contractor, or consultant who is found to have





--------------------------------------------------------------------------------





wrongfully misappropriated trade secrets may be liable for, among other things,
exemplary damages and attorneys’ fees.
(e)Obligations Not to Disclose or Use Confidential Information. During the two
(2) year period commencing at the Separation Date, Employee will not use or
disclose any Confidential Information, whether such Confidential Information is
in Employee’s memory or it is set forth electronically, in writing or other
form. This prohibition does not prohibit Employee’s disclosure of information
after it ceases to meet the definition of “Confidential Information,” or
Employee’s use of general skills and know-how acquired during and prior to
employment by the Corporation, as long as such use does not involve the use or
disclosure of Confidential Information; nor does this prohibition restrict
Employee from providing prospective employers with an employment history or
description of Employee’s duties with the Corporation, so long as Employee does
not use or disclose Confidential Information. Notwithstanding the foregoing, if
Employee learns information in the course of employment with the Corporation
which is subject to a law governing confidentiality or non-disclosure, Employee
shall keep such information confidential at least for so long as required by
law. Nothing in this release shall be construed to prevent Employee from
communicating with any United States government agency regarding matters within
the agency’s jurisdiction.


(f)Employee acknowledges and agrees that the restrictions contained in this
Section 21 with respect to time, geographical area, and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Corporation and that
Employee has had the opportunity to review the provisions of this Agreement with
his legal counsel. In particular, the Employee agrees and acknowledges that the
Corporation is currently engaging in business and actively marketing their
services and products throughout the Restricted Territory, the Corporation
expends significant time and effort developing and protecting the
confidentiality of its Confidential Information and trade secrets, which have
significant value, and that the Corporation would suffer irreparable harm if
Employee breached this Section 21. However, if, at the time of enforcement of
this Section 21, a court holds that the duration, geographical area or scope of
activity restrictions stated herein are unreasonable under circumstances then
existing or impose a greater restraint than is necessary to protect the goodwill
and other business interests of the Corporation, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the Parties that the restrictions contained herein be given effect to
the broadest extent possible. The existence of any claim or cause of action by
Employee against the Corporation, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Corporation
of the provisions of this Section 21, which will be enforceable notwithstanding
the existence of any breach by the Corporation. Notwithstanding the foregoing,
Employee will not be prohibited from pursuing such claims or causes of action
against the Corporation. Employee consents to the Corporation notifying any
future employer of Employee of Employee’s obligations under this Section 21 of
this Agreement.


22.Return of Property. No later than 5:00p.m. on the Separation Date, Employee
shall provide to Andre Williams, Executive Vice President Human Resources, any
and all originals and copies in Employee’s possession, custody, or control of
any and all Corporation property, including but not limited to keys, key cards,
files and records, documents, electronically stored information or writings,
software, computer hardware, printers, wireless handled devices, phones,
identification cards, credit cards, and any material of any kind that contain
confidential information of the Corporation or its customers or clients
(“Company Property”). Employee shall not make, retain, or transfer to any third
party any copies of Company Property. Should Employee inadvertently retain and
later realize that Employee has retained any such Corporation Property, Employee
shall notify and return such Corporation Property to the Corporation within two
(2) calendar days of Employee’s discovery. Notwithstanding the foregoing,
Employee may retain his Employer issued company issued computer, ipad, cell
phone and cell phone number provided Employee first delivers his cell computer,
ipad and phone to the Corporation for the removal of all Corporation data. No
later than five (5) business days after the Effective Date, Employee will
complete, execute and deliver to the cell phone service provider such documents
as may be required to affect the transfer of the cell phone service, cell phone
and cell phone number to Employee.







--------------------------------------------------------------------------------





23.No Admission. This Agreement is entered into for the sole purpose of
concluding all matters between Employee and the Corporation based upon defined
rights and obligations. Neither this Agreement nor its contents is an admission
of any liability by the Corporation, or any of the Released Parties. Any such
liability is expressly and vigorously denied.


24.No Other Compensation. Employee is not owed nor shall Employee accrue or be
entitled to receive any other wages, salary, benefits, bonuses, incentives,
fees, stock options. commissions or any other form of benefits, compensation or
remuneration of any kind from the Corporation and/or the Released Parties,
except as set forth in this Agreement. Employee shall continue to be eligible
for the Change in Control benefits under the Change in Control Agreement for
Eugene Skogg dated July 31, 2017 (the “CIC Agreement”) should the Corporation
experience a Change in Control within six (6) months after the Separation Date,
provided any and all requirements under that CIC Agreement are met, except all
payments and other benefits paid by the Corporation pursuant to this Agreement
shall be offset against any payments and benefits that may become due under the
CIC Agreement. Any other change in control agreements to which Employee may be a
party with the Corporation are hereby terminated.


25.Confidentiality. Unless required or protected by law, or pursuant to a
lawfully issued subpoena, Employee may not and will not disclose to nor discuss
with any person other than Employee’s spouse, accountant, or attorney(s), any
person any information regarding the negotiation of this Agreement. Employee
shall advise Employee’s spouse, accountant, or attorney(s) of Employee’s
obligations under this Section at the time any disclosure is made. Disclosure of
the negotiation by Employee’s spouse, accountant or attorney(s) shall be deemed
to be disclosure by Employee for purposes of this Section.


26.Non-Disparagement. Employee shall not publish or utter, whether in writing or
orally, any disparaging statements about the character, competence, integrity,
or business practices of the Corporation, its officers, directors, managers,
supervisors, employees, or agents. Nothing in this Agreement, however, shall
prevent Employee from providing truthful testimony as required by law or from
engaging in any activities protected by law. Nothing in this release shall be
construed to prevent Employee from communicating with any United States
government agency regarding matters that are within the agency’s jurisdiction.
Corporation agrees that no officer or director of Corporation will publish or
utter, whether in writing or orally, any disparaging statements about the
character, competence, integrity or business practices of Employee, unless
compelled to do so as part of the judicial process as part of any litigation
between the parties related to this Agreement.


27.Litigation Cooperation. Upon reasonable notice by the Corporation and subject
to Employee’s reasonable availability, Employee will cooperate fully with
Corporation with respect to any litigation or other matter related to Employee’s
employment with Corporation and will provide all assistance requested by the
Corporation in connection therewith, including but not limited to participation
in meetings, depositions, conference calls, trial testimony, and consultation
with outside counsel. Employee may not and will not discuss with anyone outside
the Corporation any litigation or the subject matter thereof or related thereto
without prior consultation with and approval of the Corporation. Nothing in this
Agreement, however, shall prevent Employee from providing truthful testimony as
required by law or from engaging in any activities protected by law.


28.Post-Employment References. Employee will direct prospective employers
seeking information concerning Employee’s employment with the Corporation to
send their inquiries, in writing, to the attention of Andre Williams, Executive
Vice President Human Resources, N86 WI2500 Westbrook Crossing, Menomonee Falls,
WI 53051. The Corporation will respond only to written inquiries and, in
accordance with its policy, will limit its response to Employee’s dates of
employment and last position held.


29.Forum Selection. Any dispute between the Parties arising out of or related to
this Agreement shall be heard only by the Circuit Court of Waukesha County,
Wisconsin, or by the United States District Court for the Eastern District of
Wisconsin; and the Parties hereby consent to the Circuit Court of Waukesha
County, Wisconsin, or the United States District Court for the Eastern District
of Wisconsin, as the exclusive venues for resolving any such disputes.





--------------------------------------------------------------------------------





30.Applicable Law. Except to the extent governed by federal law, this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin, without regard to its conflict of laws provisions.


31.Severability. The provisions of this Agreement are severable. If any
provision is adjudged void, unenforceable, or contrary to law, it is the
intention of the parties that such provision shall not thereby be terminated,
but shall be deemed amended to the extent required to render it valid and
enforceable, such amendment to apply only in the jurisdiction of the court which
has made such adjudication. The balance of the Agreement nonetheless will remain
in full force and effect.


32.Complete Agreement. This Agreement and any agreement between the Corporation
and Employee restricting Employee’s post-employment activities constitute the
entire agreement between the parties. Any and all prior or contemporaneous
agreements or understandings that are not embodied in this Agreement or
agreement governing post-employment activities are of no force or effect.
Moreover, the terms of this Agreement may not be modified, except by written
agreement signed by both Parties.


33.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which together shall constitute
one and the same instrument. The Parties further agree that facsimile or .pdf
signatures shall be treated as originals.


34.Acknowledgments. The Parties to this Agreement, and each of them, represent
that no promise, inducement, or agreement not herein expressed has been made
regarding the Agreement; that in executing this Agreement, they have had the
opportunity to consult with receive advice from an attorney; that they have
executed this Agreement freely and voluntarily, with full knowledge of all
material facts after independent investigation and without fraud, duress, or
undue influence of any kind or nature whatsoever, and that they have read the
Agreement and fully understand each and every provision contained therein.


35.Binding Agreement. This Agreement and each provision hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, and assigns.


36.Section Headings. The section headings in the Agreement are solely for
convenience of reference and shall not in any way affect the interpretation of
this Agreement.


37.Medicare Secondary Payer Act. Employee warrants that he is aware of the
requirements of the Medicare Secondary Payer Act (“MSP”). Employee understands
that Medicare has an interest in recovering any benefits paid when it is used as
a source of secondary payment. Employee attests that the claims made and
released in this Agreement are not related to any illness or injury for which
Employee could apply or receive Medicare benefits. Employee further attests that
he has neither sought nor received, nor intends to seek or receive, any medical
evaluation or treatment related to his employment at the Corporation, his
separation from the Corporation, or any claims he has raised against the
Corporation. Employee understands that he is required by law to describe this
information to the Corporation and its attorneys in connection with this
Agreement, and that failure to do so may result in penalties being assessed
against him. In the event that any of the above information provided by him is
false or in any way inaccurate, Employee shall be solely liable for any and all
penalties, claims, costs, services, compensation, or the like, and Employee
further agrees to release, hold harmless, and indemnify the Corporation for any
cost (including penalties) resulting from any inaccuracies. Employee waives any
claims for damages, including a private cause of action provided under MSP, 42
U.S.C. § 1395y(b)(3)(A), should Medicare deny coverage for any reason, including
the failure to establish a set aside allocation to protect Medicare’s interest.


38.Additional Acknowledgements by Employee. Employee further acknowledges that:


(a)Employee is receiving the Severance Payment and other benefits in exchange
for Employee’s execution of this Agreement, which Employee would not otherwise
be entitled to receive.





--------------------------------------------------------------------------------





(b)Employee is hereby advised to consult with an attorney prior to signing this
Agreement.


(c)Employee has forty-five (45) days in which to consider whether to sign this
Agreement.


(d)After Employee signs this Agreement, Employee shall have seven (7) days in
which to revoke acceptance of this Agreement by delivering written notice to
Andre Williams, Executive Vice President Human Resources Actuant Corporation,
N86 W12500 Westbrook Crossing, Menomonee Falls, WI 53051.


(e)This Agreement is not enforceable and effective, and no payments will be made
hereunder, until the seven (7) day revocation period has expired without
revocation by Employee.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.
/s/ Eugene Skogg
DATE:
October 9, 2017
EUGENE SKOGG
 
 
 
ACTUANT CORPORATION
 
 
 
By:
/s/ Andre Williams
DATE:
October 9, 2017
 
ANDRE WILLIAMS
 






